UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 97-31017
                         Summary Calendar
                     _______________________


JAMES E. BLAND; CAREN BLAND,

                                             Plaintiffs-Appellants,

                               versus

CORRECTIONS CORPORATION OF AMERICA; ET AL,

                                                        Defendants,

TRANSCOR AMERICA INCORPORATED,

                                               Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (96-CV-217)
_________________________________________________________________

                          July 16, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

          Appellant Bland challenges the district court’s dismissal

of his lawsuit against Transcor America, Inc. to recover for

injuries suffered in an automobile accident.      The court, after


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reviewing discovery materials and holding a hearing, found that

Bland had settled his claims for $10,000 before he filed suit and

had fully released Transcor from liability.

           On appeal, Bland contends that there were numerous issues

of material fact, including Bland’s capacity to enter into the

release, whether he was under duress, and whether the release was

a   “rush release”    unenforceable       under    Louisiana   law.   As   the

district court found, however, the record is undisputed that Bland

himself negotiated the release from his hospital bed; he repeatedly

telephoned both Mississippi authorities and Transcor to confirm, on

one hand, the amount he owed on outstanding Mississippi charges for

bad checks, and, on the other hand, the amount he was demanding

from Transcor.       His doctor and other disinterested witnesses

believed he was fully in control of his faculties and comprehending

of the nature and terms of the release.           Given these circumstances,

the district court properly disregarded Bland’s post hoc claims

concerning the unenforceability of the release and concluded that

he did not bear his burden of establishing an issue of bad faith,

error or fraud.      Succession of Teddlie, 385 So.2d 902 (2d Cir.

1980), writ denied 393 So.2d 742.

           The summary judgment of the district court is AFFIRMED.




                                      2